DETAILED ACTION
 				
 				Notice of Pre-AIA  or AIA  Status
1. 	The present Application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2. 	This following Non-Final Office Action is in response to Applicant's filing of Application No. 16/665,650 filed October 28, 2019. Claims 1-20 are pending.
				
 				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted June 10, 2020 are in compliance with the provision of 37 CFR 1.97, 1.98 and MPEP § 609. It has been placed in the application file and the information referred to therein has been considered as to the merits. 

        	Claim Rejections - 35 USC § 101
4. 	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite an abstract idea that falls into the “Mental Processes” abstract idea grouping by reciting steps that can be performed in the human mind via observation, evaluate, judgment, or opinion. The limitations reciting the abstract idea, as set forth in exemplary claim 21, are [Note: The claim language enclosed in parentheses is not part of the abstract idea, but is used to identify the “additional elements.” which are analyzed under Step 2A Prong.
	The Examiner has identified independent process Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent Claims 11 and 20 recites the limitations of (abstract ideas highlighted in italics and additional elements highlighted in bold);
	a communication interface communicating, over one or more networks, with computing devices of requesting users and transport providers throughout a transport service region, the transport providers comprising a set of internal autonomous vehicles (AVs) and a set of third-party AVs; one or more processors; and one or more memory resources storing instructions that, when executed by the one or more processors, cause the network computing system to: 
coordinate on-demand transport serviced by the transport providers operating throughout the transport service region; 
 	receive, via the communication interface over the one or more networks, a transport request from a requesting user of the transport service region, the transport request indicating a pick-up location and a destination; 
determine a subset of the transport providers to service the transport request; execute a selection process among the subset of the transport providers to select a transport provider to service the transport request; and 
 	transmit, via the communication interface over the one or more networks, a transport assignment to the selected transport provider to cause the selected transport provider to service the transport request. 
 	These claimed limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity. The mere nominal recitation of a computing device is not sufficient to take the claim out of the methods of organizing human activity grouping of abstract ideas. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Additionally, the claim limitations would also fit under Mental Processes for concepts performed of the human mind. But for the “computing device receiving and transmitting data” language the claim provides a method for 
This judicial exception is not integrated into a practical application. In particular, the claim only recite a computing device (preamble of Claims 1 only), a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor (Claim 11). The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, independent claims 1, 12 and 20 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As 
Dependent claims 2-11, and 12-19 further define the abstract idea that is present in their respective independent claims 1, 8 and 15 thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above. These dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, claims 1-20 are directed to an abstract idea.   


Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.  	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bavar et al (U.S. Publication No. 20180061242, hereinafter Bavar).in view of Soryal (US Application No. 202002109600 hereinafter Soryal)
 	Regarding claims 1, 12 and 20, a communication interface communicating, over one or more networks, with computing devices of requesting users and transport providers throughout a transport service region, the transport providers comprising a set of internal autonomous vehicles (AVs) [Paragraph 0034, one or more processors; and one or more memory resources storing instructions that, when executed by the one or more processors, cause the network computing system [Paragraph 0029] to : 

 	receive a transport request from a requesting user of the transport service region, the transport request indicating a pick-up location and a destination [Paragraph 0035];  
 	determine a subset of the transport providers to service the transport request [Paragraph 0037] ; 
 	execute a selection process among the subset of the transport providers to select a transport provider to service the transport request [Paragraph 0039]; and
 	 transmit, via the communication interface over the one or more networks (See Figure 1). Bavar fails to explicitly teach but Soryal teaches a set of third party AVs and a transport assignment to the selected transport provider to cause the selected transport provider to service the transport request. However, Soryal in the same field of endeavor teaches a third party AVs and a transport task a to a transport provider. Note Paragraphs 0003 and 0024 of Soryal. It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the disclosures of Bavar to include the teachings of Soryal, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the result of the combination were predictable.
	Regarding claims 2 and 13, Bavar further teaches wherein the subset of the transport providers comprises one or more third-party AVs, and wherein the executed instructions cause the network computing system to execute the selection process by 
 	Regarding claims 3 and 14, Bavar further teaches where the capability response from each third-party AV comprises a proposed route and a cost to complete the transport request [Paragraphs 0017 and 0024].
	Regarding claims 4 and 15, Bavar further teaches wherein the executed instructions cause the network computing system to further execute the selection process by determining an optimization score of the third-party AV based on the proposed route and the cost indicated in the capability response [Paragraphs 0017 and 0024]. 	Regarding claims 5 and 16, Bavar further discloses wherein the subset of the transport providers further comprises one or more internal AVs, and wherein the executed instructions cause the network computing system to further execute the selection process by determining an optimization score of each internal AV of the one or more internal AVs [Paragraph 0043]. 	Regarding claims 6 and 17,  Bavar further teaches wherein the executed instructions cause the network computing system to further execute the selection process by ranking the subset of the transport providers based on the optimization score determined for each third-party AV and each internal AV in the subset of the transport providers, and wherein the executed instructions cause the network computing system to select the selected transport provider based at least in part on the ranked 
 	Regarding claims 8-9 and 19, Bavar further teaches wherein the executed instructions cause the network computing system to determine the optimization score of each transport provider in the subset based on a plurality of utility metrics, wherein the plurality of utility metrics comprises an estimated time of arrival to the pick-up location and an estimated time of drop-off of the requesting user at the destination [Paragraphs 0039 and 0041].
 	Regarding claim 10, Bavar further teaches wherein the plurality of utility metrics comprises, for each third-party AV in the subset, a proposed route to fulfill the transport request and a proposed price for fulfilling the transport request [Paragraphs 0017 and 0019]. 	Regarding claim 11, Bavar further teaches wherein the plurality of utility metrics comprises transport supply-demand conditions of a current sub-region in which the transport provider is located, and at least one sub-region proximate to the current sub-region [Paragraphs 0053 and 0079].

					Conclusion
7. 	The prior art made of record and not relied upon that is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9:00AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        November 5, 2021